DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the method drawn to treating inflammation due to organ transplant-associated ischemia-reperfusion using DCD (SEQ ID NO: 1) wherein the cysteine at position 15 (“cysteine 34”) is substituted with a serine (e.g., paragraphs [0021], [0023] and [0032] of the published application), claims 4-8, in the reply filed on 3/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Examiner notes that claims 7-8 depend upon claim 1 and not upon claim 4, therefore claims 7-8 have been withdrawn and not examined.
	Status of the claims
Claims 1-20 are pending. Claims 1-3 and 7-20 are withdrawn. Claims 4-6 are presented for examination on the merits. 
	Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows: In the Drawings, i.e., Figure 1A comprises peptide sequences missing the corresponding SEQ ID NO: identifiers. Note: the SEQ ID NO: identifier may be included in the corresponding caption.
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection. The claims are drawn to a method of inhibiting organ transplantation-associated ischemia/reperfusion and/or organ transplantation-associated inflammation in a recipient subject comprising storing and/or rinsing the organ to be transplanted in a solution comprising an amount of an isolated dermcidin peptide, or an active fragment thereof, or an active analog thereof, effective to inhibit organ transplantation-associated ischemia/reperfusion and/or organ transplantation-associated inflammation in a recipient subject. The instant Figure 1A-1C is drawn to expression and purification of recombinant dermcidin. A) Amino acid sequence of dermcidin precursor and various proteolytic peptides are presented: 

    PNG
    media_image1.png
    165
    637
    media_image1.png
    Greyscale

With respect to the term “active analog” and “active fragment”, the instant specification teaches, e.g., that, in an embodiment, the dermcidin peptide has the sequence: YDPEAASAPGSGNPCHEASAAQKENAGEDPGLARQAPKPRKQRSSLLEKGLDGAKKAVGGLGKLGKDAVEDLESV GKGAVHDVKDVLDSVL (SEQ ID NO: 1). In an embodiment, the “cysteine 34” as referred to herein is the underlined C in SEQ ID NO:1. In an embodiment, the dermcidin active fragment has one of the following sequences: ESVGKGAVHDVKDVLDS (SEQ ID NO:2); LLGDFFRKSKEKIGKEFKRIVQRIKDFLRNLVPRTES (SEQ ID NO:3); LEKGLDGAKKAVGGLGKLGKDAVE (SEQ ID NO:4); SSLLEKGLDGAKKAVGGLGKLGKDAVEDL (SEQ ID NO:5); or S SLLEKGLDGAKKAV GGLGKLGKD A (SEQ ID NO:6). In an embodiment, the dermcidin fragment is DCD-1L, DCD-1 or SSL25 as shown in Fig. 1A (e.g., page 5).
In the Examples, recombinant human dermcidin protein was generated in E. Coli, and purified to homogeneity in the absence or presence of a reducing agent (DTT, Figure 1B). Figure 2 shows that dermcidin (DCD) dose-dependently and significantly attenuated both LPS- and CIRP-induced NO release (Figure 2). Figure 3 shows LPS and HMGB1 elevated the relative levels of several chemokines such as GRO-alpha and MCP-3. Similarly, dermicidin effectively inhibited LPS- and HMGB1-induced release of GRO-alpha and MCP-3 from human monocyte cultures (Figure 3). According to the specification, the dual anti-bacterial (29) and anti-inflammatory (Fig. 2 and Fig. 3) properties may distinguish dermcidin from previously tested anti-inflammatory agents, positioning it as a unique experimental agent fro preclinical testing using various animal models of inflammatory diseases (e.g., pages 9-10). The specification goes on to teach (e.g., page 10) that systemic administration (intraperitoneally or intravenously) of dermcidin may confer a dose-dependent protection against lethal endotoxemia or CLP-induced bacteremia and that intravenous administration of dermcidin conferred protection against hepatic ischemia/reperfusion (I/R) injury using recombinant dermcidin solution (“DCD”, 5.0 mg/kg BW). Dcd protects against hepatic ischemic/reperfusion injury (Fig. 5), and also against hepatic ischemic/reperfusion-induced lung injury (Fig. 6). DCD was also found to protect against lethal sepsis in mice (e.g., page 11 and Figure 7).  In materials and methods at page 11-12, recombinant DCD containing a N-terminal histidine tag (His-DCD) was isolated and purified to remove contaminating endotoxin by Triton X-114 extraction. Thus, it appears that all the Examples provided were made with the DCD peptide and not using any analogs or fragments thereof. Furthermore, no specific guidance is provided linking active sites within the DCD peptide, in order to obtain the claimed active analogs or active fragments thereof effective to inhibit organ transplantation-associated ischemia reperfusion and/or organ transplantation-associated inflammation in a recipient subject. 
Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof, and because the genus is vast and highly variant (e.g. any active analog or fragment of dermcidin), the limited examples in the specification drawn only to recombinant DCD (please refer to pages 8- 12), without any further guidance as to active sites and/or use of other active analogs/fragments in the Examples, is insufficient to teach the entire genus.
The specification discloses only limited examples, drawn exclusively to recombinant dermcidin, that are not representative of the claimed genus of including a “dermcidin peptide” which can include any number of substitutions (as evidenced by page 5, wherein SEQ ID NO: 1 is substituted in the cysteine 34), “dermcidin active analog” or “dermcidin active fragment”; nor do the claims recite sufficient structural feature(s) which is(are) common to members of the genus sufficient to demonstrate possession of the genus. Therefore, the teachings in the specification are general teachings relating without guidance as to the individual components of the product. In addition, there are numerous analogues and derivatives of dermcidin that could be employed in the invention with little direction or guidance for one of skill in the art to practice the claimed invention. The expedient statements in the specification do not relate to an adequate disclosure or how to make and use the claimed invention. Consequently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to adequately describe the vast genus. Thus, Applicant does not appear to be in possession of the claimed genus. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Szeto (US2007/0015711).
Szeto teaches aromatic cationic peptides include SS-02, SS-05, SS-29, SS-30, SS-31 and SS-32 (e.g., pages 7-10). Szeto teaches that these peptides unexpectedly reduce oxidative damage associated with ischemia/hypoxia and reperfusion, for example in myocardial infarction, stroke and hemorrhagic shock (e.g., page 12, [0120]) and inflammation (e.g., [0121], [0122]). These peptides read upon active analogs of dermcidin since they have the same activity as instantly claimed (i.e., inhibiting organ transplantation-associated ischemia/reperfusion and/or organ transplantation-associated inflammation in a recipient subject). In [0130] Szeto discloses that the peptide are useful in reducing oxidative damage (and thus, ischemia/reperfusion and inflammation) in organ of a mammal prior to transplantation (“effective to inhibit organ transplantation-associated ischemi/reperfusion and/or organ transplantation-associated inflammation in a recipient subject” as in instant claim 4). For example, a removed organ, when subjected to reperfusion after transplantation can be susceptible to oxidative damage (e.g., page 12). The removed organ can be any organ suitable for transplantation. The removed organ is placed in a suitable medium, such as in a standard buffered solution commonly used in the art ([0131], page 12). For example (e.g., [0132]) a removed heart can be placed in a cardioplegic solution containing the peptides (reading upon the limitation of claim 5, “used as an adjuvant in an organ transplantation storage”). The concentration of peptides in the standard buffered solution can be easily determined by those skilled in the art. Such concentrations may be, e.g., between about 0.01 nM to about 10 uM, preferably about 0.1 nM to about 10 uM, more preferably about 1 uM to about 5 uM, and even more preferably about 1 nM to about 100 nM.  Examples of such organs include the heart, liver, kidney, lung, and pancreatic islets (reading upon the limitation of claim 6, “wherein the organ is a kidney, liver, heart or lung”) (e.g., [0131]).
 Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto (US2007/0015711) in view of Warren et al. (“Warren”, US 2009/0175797, cited in the IDS dated 4/20/2018).
Szeto is relied upon as above. 
Szeto does not expressly teach dermcidin as the peptide to reduce inflammation in the transplanted organ.
Warren teaches a method of reducing or preventing an inflammatory response such as inflammatory bowel disease or rheumatoid arthritis in a mammal (e.g., a human). In general these methods involve administration of a compound (e.g., dermcidin) in an amount sufficient to reduce or prevent the inflammatory response ([0017], page 2). Administration of the compound(s) may decrease a cytokine response in the mammal, including a decrease in TNFα, IL-6, or IL-8 expression or activity. Alternatively administration of the compound(s) may increase a cytokine response, including an increase in IL-10 expression or activity. Inflammatory responses that may be treated by administration of the compounds include, for example, those involving p38 MAP kinase, erk1/2, and NF-κβ activation (e.g., [0018]-[0020], page 2). In particular, administration of the compound(s) may be used in cases where the inflammatory response results in sepsis caused by a bacterial toxin such as a component of a gram-negative bacterium (e.g., LPS) (e.g., [0026]-[0028], page 2).
It would have been obvious to replace the peptides of Szeto, e.g., SS-31, for dermcidin as anti-inflammatory in a transplantation organ storage solution. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because dermcidin was known to reduce or prevent inflammatory response involving p38 MAP kinase, erk1/2, and NF-κβ activation. One of ordinary skill in the art before the effective filing date would have had a reasonable expectation of success give that both SS-31 and dermcidin have anti-inflammatory properties and thus it would obvious to replace a peptide for an analog with similar activity within the method of Szeto.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Further, the  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C)-(G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	 Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 05/2021